Exhibit 10.4

EXECUTION VERSION

 

 

 

 

February 19, 2014

WISSAHICKON CREEK LLC,

as Pledgor

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent on behalf of the Secured Parties

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Securities Intermediary

SECURITIES ACCOUNT CONTROL AGREEMENT

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I

  INTERPRETATION      1   

ARTICLE II

  APPOINTMENT OF SECURITIES INTERMEDIARY      1   

ARTICLE III

  THE SECURED ACCOUNTS      2   

ARTICLE IV

  THE SECURITIES INTERMEDIARY      4   

ARTICLE V

  INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES      7   

ARTICLE VI

  REPRESENTATIONS AND AGREEMENTS      8   

ARTICLE VII

  ADVERSE CLAIMS      9   

ARTICLE VIII

  TRANSFER      9   

ARTICLE IX

  TERMINATION      10   

ARTICLE X

  MISCELLANEOUS      10   

ARTICLE XI

  NOTICES      12   

ARTICLE XII

  GOVERNING LAW AND JURISDICTION      12   

ARTICLE XIII

  DEFINITIONS      13   

ARTICLE XIV

  LIMITED RECOURSE; NO BANKRUPTCY PETITION      14   

 

-i-



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of
February 19, 2014, among WISSAHICKON CREEK LLC (the “Pledgor”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”) as Collateral Agent on behalf of the
Secured Parties to the Loan Agreement defined below (in such capacity, the
“Secured Party”) and as securities intermediary (in such capacity, the
“Securities Intermediary”).

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

Section 1.      (a)      Definitions.  The terms defined in Section 13 will have
the meanings therein specified for the purpose of this Agreement. In addition,
all terms used herein which are defined in the Loan and Security Agreement,
dated as of February 19, 2014, among the Pledgor, as borrower, Wells Fargo
Securities, LLC, as administrative agent, each of the conduit lenders and
institutional lenders from time to time party thereto, each of the lender agents
from time to time party thereto and Wells Fargo Bank, National Association, as
the collateral agent, account bank and collateral custodian (the “Loan
Agreement”) or in Article 8 or Article 9 of the UCC and which are not otherwise
defined herein are used herein as so defined.

(b)      Rules of Construction.   Unless the context otherwise clearly requires:
(i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined; (ii) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms;
(iii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; (iv) the word “will” shall be
construed to have the same meaning and effect as the word “shall”; (v) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(vi) any reference herein to any Person shall be construed to include such
Person’s successors and assigns; (vii) the words “herein,” “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and
(viii) all references herein to Sections and Schedules shall be construed to
refer to Sections of, and Schedules to, this Agreement.

ARTICLE II

APPOINTMENT OF SECURITIES INTERMEDIARY

Section 2.      Each of the Pledgor and the Secured Party hereby appoints the
Securities Intermediary as securities intermediary hereunder. The Securities
Intermediary hereby



--------------------------------------------------------------------------------

accepts such appointment. The Securities Intermediary shall be the agent of the
Pledgor and Secured Party for the purposes of this Agreement.

ARTICLE III

THE SECURED ACCOUNTS

Section 3.      (a)      Establishment of Secured Accounts.     The Securities
Intermediary acknowledges and agrees that, at the direction and on behalf of the
Secured Party, it has established and is maintaining on its books and records,
in the name of the Pledgor, the following securities accounts: (i) the account
designated as the “Collection Account” with account number 48444900 and all
sub-accounts thereof (collectively, with any replacements or substitutions of
such account or such sub-accounts, the “Collection Account”), (ii) the account
designated as the “Interest Collection Account” with account number 48444901 and
all sub-accounts thereof (collectively, with any replacements or substitutions
of such account or such sub-accounts, the “Interest Collection Account”),
(iii) the account designated as the “Principal Collection Account” with account
number 48444902 and all sub-accounts thereof (collectively, with any
replacements or substitutions of such account or such sub-accounts, the
“Principal Collection Account”) and (iv) the account designated as the “Unfunded
Exposure Account” with account number 48444903 and all sub-accounts thereof
(collectively, with any replacements or substitutions of such account or such
sub-accounts, the “Unfunded Exposure Account” and, collectively with the
Collection Account, the Interest Collection Account and the Principal Collection
Account, the “Secured Accounts”).

(b)      Status of Secured Accounts; Treatment of Property as Financial Assets;
Relationship of Parties.    The Securities Intermediary hereby agrees with the
Pledgor and Secured Party that: (i) each Secured Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC) in respect of which
the Securities Intermediary is a “securities intermediary” (within the meaning
of Section 8-102(a)(14) of the UCC); (ii) each item of property (whether cash, a
security, an instrument or any other property) credited to any Secured Account
shall be treated as a “financial asset” (within the meaning of
Section 8-102(a)(9) of the UCC); and (iii) each Secured Account and any rights
or proceeds derived therefrom are subject to a security interest in favor of the
Secured Party arising under the Loan Agreement. The Pledgor and Secured Party
hereby direct the Securities Intermediary, subject to the terms of this
Agreement, to identify the Secured Party on its books and records as the
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) with respect
to each Secured Account and the property held therein and the Securities
Intermediary agrees to do the same.

(c)      The Securities Intermediary will, by book-entry notation, promptly
credit to the applicable Secured Account all property to be credited thereto
pursuant to the Loan Agreement.

(d)      Form of Securities, Instruments, etc.    All securities and other
financial assets credited to any Secured Account that are in registered form or
that are payable to or to the order of shall be (i) registered in the name of,
or payable to or to the order of, the Securities Intermediary, (ii) indorsed to
or to the order of the Securities Intermediary or in blank or (iii) credited to
another securities account maintained in the name of the Securities
Intermediary;

 

-2-



--------------------------------------------------------------------------------

and in no case will any financial asset credited to any Secured Account be
registered in the name of, or payable to or to the order of, the Pledgor or any
other person or indorsed to or to the order of the Pledgor or any other person,
except to the extent the foregoing have been specially indorsed to or to the
order of the Securities Intermediary or in blank.

(e)      Securities Intermediary’s Jurisdiction.  The Securities Intermediary
agrees that, for the purposes of the UCC, its “securities intermediary’s
jurisdiction” (within the meaning of Section 8-110(e) of the UCC) shall be the
State of New York.

(f)      Conflicts with other Agreements.  The Securities Intermediary agrees
that, if there is any conflict between this Agreement (or any portion thereof)
and any other agreement (whether now existing or hereafter entered into)
relating to any Secured Account, the provisions of this Agreement shall prevail.

(g)      No Other Agreements.  The Securities Intermediary hereby confirms and
agrees that:

 (i)      other than the Loan Agreement, there are no other agreements entered
into between the Securities Intermediary and the Pledgor with respect to any
Secured Account or any financial asset or security entitlement credited thereto;

(ii)      other than the Loan Agreement, it has not entered into, and until the
termination of this Agreement will not enter into, any other agreement with any
other Person (including the Pledgor) relating to any Secured Account and/or any
financial asset or security entitlement thereto (A) pursuant to which it has
agreed or will agree to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other Person or (B) with respect to the
creation or perfection of any other security interest in any Secured Account or
any financial asset or security entitlement credited thereto; and

 (iii)      it has not entered into, and until the termination of this Agreement
will not enter into, any agreement with the Pledgor or the Secured Party
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as set forth in Section 3(h).

(h)      Transfer Orders, Standing Instructions.

 (i)      The Pledgor, the Secured Party and the Securities Intermediary each
agree that if at any time a Responsible Officer of the Securities Intermediary
shall receive an “entitlement order” (within the meaning of Section 8-102(a)(8)
of the New York UCC) or any other order originated by the Secured Party and
relating to any Secured Account or any financial assets or security entitlements
credited thereto (collectively, a “Transfer Order”), the Securities Intermediary
shall comply with such Transfer Order without further consent by the Pledgor or
any other Person.

(ii)      At any time prior to the delivery to the Securities Intermediary of a
Notice of Exclusive Control, the Securities Intermediary shall comply with each
Transfer Order it receives from the Pledgor or the Collateral Manager on its
behalf without the further consent of the Secured Party or any other Person;
provided that the Borrower shall not

 

-3-



--------------------------------------------------------------------------------

(and shall not permit the Collateral Manager to) give any Transfer Order which
is contradictory to the terms of this Agreement or the Loan Agreement.

(iii)      Upon receipt by the Securities Intermediary of a Notice of Exclusive
Control, and until such Notice of Exclusive Control is withdrawn or rescinded by
the Secured Party in writing, the Securities Intermediary shall not comply with
any Transfer Order it receives from the Pledgor and shall act solely upon
Transfer Orders received from the Secured Party.

(iv)      The Secured Party hereby agrees with the Pledgor that it shall not
deliver a Notice of Exclusive Control except after the occurrence and during the
continuation of an Event of Default.

ARTICLE IV

THE SECURITIES INTERMEDIARY

Section 4.      (a)      Performance of Duties.   The Securities Intermediary
may execute any of the powers hereunder or perform any of its duties hereunder
directly or by or through agents, attorneys or employees. The Securities
Intermediary shall be entitled to consult with counsel with a national
reputation in the applicable matter selected with due care and to act in
reliance upon the written opinion of such counsel concerning matters pertaining
to its duties hereunder, and shall not be liable for any action taken or omitted
to be taken by it in good faith in reliance upon and in accordance with the
written opinion of such counsel. Except as expressly provided herein, the
Securities Intermediary shall not be under any obligation to exercise any of the
rights or powers vested in it by this Agreement at the request or direction of
the Secured Party.

(b)      No Change to Secured Accounts.  Without the prior written consent of
the Pledgor and the Secured Party, the Securities Intermediary will not change
the account number or designation of any Secured Account.

(c)      Certain Information.   The Securities Intermediary shall promptly
notify the Pledgor and the Secured Party if a Responsible Officer of the
Securities Intermediary with direct responsibility for administration of this
Agreement receives written notice that any Person asserts or seeks to assert a
lien, encumbrance or adverse claim against any portion or all of the financial
assets credited to any Secured Account. The Securities Intermediary will send
copies of all statements, confirmations and other correspondence relating to
each Secured Account (and/or any financial assets credited thereto)
simultaneously to the Pledgor and the Secured Party. The Securities Intermediary
will furnish to the Secured Party and the Pledgor, upon request, an account
statement with respect to each Secured Account.

(d)      Subordination.    Except as otherwise expressly provided for in this
Agreement, the Securities Intermediary hereby waives any and all statutory,
regulatory, contractual or other rights now or hereafter existing in favor of
the Securities Intermediary over or with respect to any Secured Account, all
financial assets credited thereto and all security entitlements to such
financial assets (including (i) any and all contractual rights of set-off, lien
or

 

-4-



--------------------------------------------------------------------------------

compensation, (ii) any and all statutory or regulatory rights of pledge, lien,
set-off or compensation, (iii) any and all statutory, regulatory, contractual or
other rights to put on hold, block transfers from or fail to honor instructions
of the Pledgor (including, without limitation, Transfer Orders) with respect to
any Secured Account or (iv) any and all statutory or other rights to prohibit or
otherwise limit the pledge, assignment, collateral assignment or granting of any
type of security interest in any Secured Account), except the Securities
Intermediary may set off the face amount of any checks that have been credited
to any Secured Account but are subsequently returned unpaid because of
uncollected or insufficient funds.

(e)      Limitation on Liability.  The Securities Intermediary shall not have
any duties or obligations except those expressly set forth herein and shall
satisfy those duties expressly set forth herein so long as it acts without gross
negligence, willful misconduct or bad faith. Without limiting the generality of
the foregoing, the Securities Intermediary shall not be subject to any fiduciary
duty or any implied duties, and the Securities Intermediary shall not have any
duty to take any discretionary action or exercise any discretionary powers. None
of the Securities Intermediary, any Affiliate of the Securities Intermediary, or
any officer, agent, stockholder, partner, member, director or employee of the
Securities Intermediary or any Affiliate of the Securities Intermediary shall
have any liability, whether direct or indirect and whether in contract, tort or
otherwise (i) for any action taken or omitted to be taken by any of them
hereunder or in connection with this Agreement unless such act or omission
constituted gross negligence, willful misconduct or bad faith or (ii) for any
action taken or omitted to be taken by the Securities Intermediary in accordance
with the terms of this Agreement at the express direction of the Secured Party.
In addition, the Securities Intermediary shall have no liability for making any
investment or reinvestment of any cash balance in any Secured Account pursuant
to the terms of this Agreement. The liabilities of the Securities Intermediary
shall be limited to those expressly set forth in this Agreement. With the
exception of this Agreement (and relevant terms used herein and expressly
defined in the Loan Agreement), the Securities Intermediary is not responsible
for or chargeable with knowledge of any terms or conditions contained in any
agreement referred to herein, including, but not limited to, the Loan Agreement.
In no event shall the Securities Intermediary have any responsibility to
ascertain, inquire or monitor whether (a) any order or instruction (including,
but not limited to, any Transfer Order issued by the Pledgor and any Transfer
Order issued by the Secured Party) complies with the terms of the Loan Agreement
or (b) an Event of Default has occurred.

(f)      Reliance.   The Securities Intermediary shall be entitled to
conclusively rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing including, but not limited to, an electronic mail communication
delivered to the Securities Intermediary under or in connection with this
Agreement and in good faith believed by it to be genuine and to have been signed
or sent by the proper Person. The Securities Intermediary may consult with legal
counsel, independent accountants and other experts with a national reputation in
the applicable matter selected by it with due care, and shall not be liable for
any action taken or not taken by the Securities Intermediary in good faith and
in accordance with the advice of any such counsel, accountants or experts.

(g)      Court Orders, etc.  If at any time the Securities Intermediary is
served with any judicial or administrative order, judgment, decree, writ or
other form of judicial or

 

-5-



--------------------------------------------------------------------------------

administrative process which in any way affects any Secured Account (including,
but not limited to, orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of any Secured Account or any
financial asset in any Secured Account), the Securities Intermediary is
authorized to take such action as legal counsel of its own choosing with a
national reputation in the applicable matter advises appropriate to comply
therewith; and if the Securities Intermediary complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Securities Intermediary will not be liable to any of
the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

(h)      Successor Securities Intermediary.

 (i)      Merger.    Any Person into whom the Securities Intermediary may be
converted or merged, or with whom it may be consolidated, or to whom it may sell
or transfer its trust or other business and assets as a whole or substantially
as a whole, or any Person resulting from any such conversion, sale, merger,
consolidation or transfer to which the Securities Intermediary is a party, shall
(provided it is otherwise qualified to serve as the Securities Intermediary
hereunder) be and become a successor Securities Intermediary hereunder and be
vested with all of the powers, immunities, privileges and other matters as was
its predecessor without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

(ii)      Resignation.  The Securities Intermediary and any successor thereto
may at any time resign by giving ninety (90) days’ written notice by registered,
certified or express mail to the Secured Party and the Pledgor; provided that
such resignation shall take effect only upon the effective date of the
appointment of a successor Securities Intermediary acceptable to the Secured
Party and the Pledgor, as evidenced by their written consent and the acceptance
in writing by such successor Securities Intermediary of such appointment and of
its obligation to perform its duties hereunder in accordance with the provisions
hereof. Subject to the preceding sentence, if on the 90th day after written
notice of resignation is delivered by a resigning party as described above no
successor party or temporary successor Securities Intermediary has been
appointed in accordance herewith, the resigning party may petition a court of
competent jurisdiction in New York City for the appointment of a successor.

(i)      Securities Intermediary and its Affiliates.   Wells Fargo Bank,
National Association and any of its Affiliates providing services in connection
with the transactions contemplated in the Transaction Documents shall have only
the duties and responsibilities expressly provided in its various capacities and
shall not, by virtue of it or any Affiliate acting in any other capacity be
deemed to have duties or responsibilities other than as expressly provided with
respect to each such capacity. Wells Fargo Bank, National Association (or its
Affiliates), in its various capacities in connection with the transactions
contemplated in the Transaction Documents, including as Securities Intermediary,
may enter into business transactions, including the acquisition of investment
securities as contemplated by the Transaction Documents, from

 

-6-



--------------------------------------------------------------------------------

which it and/or such Affiliates may derive revenues and profits in addition to
the fees stated in the various Transaction Documents, without any duty to
account therefor.

(j)      Facsimile and Electronic Transmissions.   The Securities Intermediary
agrees to accept and act upon instructions or directions pursuant to this
Agreement sent by unsecured e-mail, facsimile transmission or other similar
unsecured electronic methods, provided that any person providing such
instructions or directions shall provide to the Securities Intermediary an
incumbency certificate listing such designated persons, which such incumbency
certificate shall be amended and replaced whenever a person is to be added or
deleted from the listing. If the Pledgor elects to give the Securities
Intermediary e-mail or facsimile instructions (or instructions by a similar
electronic method), the Securities Intermediary’s understanding of such
instructions shall be deemed controlling. The Securities Intermediary shall not
be liable for any losses, costs or expenses arising directly or indirectly from
the Securities Intermediary’s reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction. The Pledgor agrees to assume all risks arising
out of the use of such electronic methods to submit instructions and directions
to the Securities Intermediary, including without limitation the risk of the
Securities Intermediary acting on unauthorized instructions, and the risk of
interception and misuse by third parties.

ARTICLE V

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

Section 5.      (a)      Indemnity.      (i) Subject to Section 5(a)(ii), the
Pledgor hereby indemnifies and holds harmless the Securities Intermediary, its
Affiliates and their respective officers, directors, employees, representatives
and agents (collectively referred to for the purposes of this Section 5(a) only
as the Securities Intermediary), against any loss, claim, damage, expense or
liability (including the costs and expenses of defending against any claim of
liability), or any action in respect thereof, in each case to the extent
actually awarded or actually incurred by the Securities Intermediary, to which
the Securities Intermediary may become subject, whether commenced or threatened,
insofar as such loss, claim, damage, expense, liability or action arises out of
or is based upon the execution, delivery or performance of this Agreement, but
excluding any such loss, claim, damage, expense, liability or action arising out
of the bad faith, gross negligence or willful misconduct of the Securities
Intermediary, and shall reimburse the Securities Intermediary promptly upon
demand for any reasonable and documented out-of-pocket legal or other expenses
reasonably incurred by the Securities Intermediary in connection with
investigating or preparing to defend or defending against or appearing as a
third party witness in connection with any such loss, claim, damage, expense,
liability or action as such expenses are incurred. No provision of this
Agreement shall require the Securities Intermediary to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it. The obligations of the Pledgor under this clause (a) are referred to as the
“Securities Intermediary Indemnity”. The provisions of this section will survive
the termination of this Agreement and the resignation or removal of the
Securities Intermediary.

 

-7-



--------------------------------------------------------------------------------

(ii)      The obligation of the Pledgor to pay any amounts in respect of the
Securities Intermediary Indemnity shall be subject to the priority of payments
set forth in the Loan Agreement and shall survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

(b)      Expenses and Fees.   The Pledgor shall be responsible for, and hereby
agrees to pay, all reasonable and documented out-of-pocket costs and expenses
incurred by the Securities Intermediary in connection with the establishment and
maintenance of each Secured Account, including the Securities Intermediary’s
customary fees and expenses, any reasonable and documented out-of-pocket costs
or expenses incurred by the Securities Intermediary as a result of conflicting
claims or notices involving the parties hereto, including the reasonable fees
and expenses of its external legal counsel, and all other reasonable costs and
expenses incurred in connection with the execution, administration or
enforcement of this Agreement including reasonable fees and costs of its
external legal counsel, whether or not such enforcement includes the filing of a
lawsuit, in each case except any expenses as may be attributable to gross
negligence, bad faith or willful misconduct on the part of the Securities
Intermediary.

(c)      No Consequential Damages.  Notwithstanding anything in this Agreement
to the contrary, in no event shall the Securities Intermediary be liable for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Securities
Intermediary has been advised of the likelihood of such loss or damage and
regardless of the form of action.

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS

Section 6.      The Securities Intermediary represents to and agrees with the
Pledgor and the Secured Party that:

(a)      Status.   It is duly organized and validly existing under the laws of
the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing.

(b)      Powers.    It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance; and this Agreement has been, and each other such
document will be, duly executed and delivered by it.

(c)      Obligations Binding.   Its obligations under this Agreement constitute
its legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

 

-8-



--------------------------------------------------------------------------------

(d)      Waiver of Setoffs.   The Securities Intermediary hereby expressly
waives any and all rights of setoff that such party may otherwise at any time
have under Applicable Law with respect to any Secured Account.

(e)      Ordinary Course.  The Securities Intermediary, in the ordinary course
of its business, maintains securities accounts for others and is acting in such
capacity in respect of any Secured Account.

(f)      Comply with Duties.  The Securities Intermediary will comply at all
times with the duties of a “securities intermediary” under Article 8 of the UCC.

(g)      Participant of the Federal Reserve Bank of New York.   The Securities
Intermediary is a member of the Federal Reserve System.

(h)      Consents.  All governmental and other consents that are required to
have been obtained by the Secured Party with respect to the execution, delivery
and performance by the Secured Party of this Agreement have been obtained and
are in full force and effect and all conditions of any such consents have been
complied with.

ARTICLE VII

ADVERSE CLAIMS

Section 7.      Except for the claims and interest set forth in this Agreement,
no Responsible Officer of the Securities Intermediary knows of any claim to, or
interest in, any Secured Account or in any “financial asset” (as defined in
Section 8-102(a) of the UCC) credited thereto. If any Person (as notified in
writing to a Responsible Officer of the Securities Intermediary) asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against any Secured Account
or in any financial asset carried therein, the Securities Intermediary will
promptly notify the Pledgor thereof (and the Pledgor shall promptly notify the
Secured Party thereof).

ARTICLE VIII

TRANSFER

Section 8.      Neither this Agreement nor any interest or obligation in or
under this Agreement may be transferred (whether by way of security or
otherwise) by any party without the prior written consent of each other party.
Any purported transfer that is not in compliance with this Section 8 will be
void.

 

-9-



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

Section 9.      The rights and powers granted herein to the Secured Party have
been granted in order to perfect its security interest in each Secured Account
and the financial assets contained therein, are powers coupled with an interest
and will be affected neither by the bankruptcy of the Pledgor nor by the lapse
of time. The obligations of the Securities Intermediary hereunder shall continue
in effect until the earlier of (a) that date upon which the security interest of
the Secured Party in each Secured Account has been terminated and (b) that date
on which the Secured Party releases or terminates its security interest in each
Secured Account.

ARTICLE X

MISCELLANEOUS

Section 10.     (a)      Entire Agreement.      This Agreement and the Loan
Agreement constitute the entire agreement and understanding of the parties with
respect to its subject matter and supersedes all oral communication and prior
writings with respect thereto.

(b)      Amendments.  No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile or e-mail transmission), executed by each of the parties hereto.

(c)      Survival.  All representations and warranties of the Securities
Intermediary made in this Agreement or in any certificate or other document
delivered pursuant to or in connection with this Agreement shall survive the
execution and delivery of this Agreement or such certificate or other document
(as the case may be) or any deemed repetition of any such representation or
warranty. In addition, the rights of the Securities Intermediary under
Sections 4 and 5, and the obligations of the Pledgor under Section 5, shall
survive the termination of this Agreement.

(d)      Benefit of Agreement.   Subject to Section 8, this Agreement shall be
binding upon and inure to the benefit of the Pledgor, the Secured Party and the
Securities Intermediary and their respective successors and permitted assigns.

(e)      Counterparts.   This Agreement (and each amendment, modification and
waiver in respect of it) may be executed and delivered in counterparts
(including by facsimile or e-mail transmission), each of which will be deemed an
original.

(f)      No Waiver of Rights.  A failure or delay in exercising any right, power
or privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

 

-10-



--------------------------------------------------------------------------------

(g)      Headings.  The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

(h)      Severability.    If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

(i)      No Agency.    Notwithstanding anything that may be construed to the
contrary, it is understood and agreed that the Securities Intermediary is not,
nor shall it be considered to be, an agent, of the Secured Party. In addition,
the Securities Intermediary shall not act or represent itself, directly or by
implication, as an agent of the Secured Party or in any manner assume or create
any obligation whatsoever on behalf of, or in the name of, the Secured Party.

(j)      Taxes.  For all U.S. federal tax reporting purposes, all income earned
on the funds invested in and allocable to the Accounts is legally owned by the
Pledgor (and beneficially owned by such Pledgor or the owners of such entity as
documented in the IRS forms and other documentation described below). Such
Pledgor is required to provide to Wells Fargo, in its capacity as Securities
Intermediary (i) an IRS Form W-9 or appropriate IRS Form W-8 no later than the
date hereof, and (ii) any additional IRS forms (or updated versions of any
previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Securities
Intermediary as may be necessary (i) to reduce or eliminate the imposition of
U.S. withholding taxes and (ii) to permit the Securities Intermediary to fulfill
its tax reporting obligations under applicable law with respect to the Accounts
or any amounts paid to Company. The Pledgor is further required to report to the
Securities Intermediary comparable information upon any change in the legal or
beneficial ownership of the income allocable to the Accounts. Wells Fargo, both
in its individual capacity and in its capacity as Securities Intermediary, shall
have no liability to Pledgor or any other person in connection with any tax
withholding amounts paid, or retained for payment, to a governmental authority
from the Accounts arising from Company’s failure to timely provide an accurate,
correct and complete IRS Form W-9, an appropriate IRS Form W-8 or such other
documentation contemplated under this paragraph. For the avoidance of doubt, no
funds shall be invested with respect to such Accounts absent the Securities
Intermediary having first received (i) instructions with respect to the
investment of such funds, and (ii) the forms and other documentation required by
this paragraph.

 

-11-



--------------------------------------------------------------------------------

ARTICLE XI

NOTICES

Section 11.     (a)      Effectiveness.     Any notice or other communication in
respect of this Agreement may be given in any manner set forth in Section 12.02
of the Loan Agreement.

(b)      Change of Addresses.   Any party hereto may by written notice to each
other party hereto, change the address or facsimile number at which notices or
other communications are to be given to it hereunder.

ARTICLE XII

GOVERNING LAW AND JURISDICTION

Section 12.     (a)      Governing Law.  This Agreement, each Secured Account
and any matter arising among the parties under or in connection with this
Agreement or any Secured Account, will be governed by and construed in
accordance with the laws of the State of New York.

(b)      Jurisdiction.  With respect to any suit, action or proceedings relating
to this Agreement or any matter among the parties arising under or in connection
with this Agreement (“Proceedings”), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c)      Service of Process.  The parties irrevocably consent to service of
process given in the manner provided for notices in Section 11. Nothing in this
Agreement will affect the right of any party to serve process in any other
manner permitted by law.

(d)      Waiver of Jury Trial Right.    EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each party hereby
(i) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that any other party would not, in the
event of a Proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it has been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this paragraph (d).

 

-12-



--------------------------------------------------------------------------------

ARTICLE XIII

DEFINITIONS

Section 13.     As used in this Agreement:

“Agreement” has the meaning specified in the Recitals.

“Collection Account” has the meaning specified in Section 3(a).

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

“Interest Collection Account” has the meaning specified in Section 3(a).

“law” means any treaty, law, rule or regulation (as modified, in the case of tax
matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Loan Agreement” has the meaning specified in Section 1(a).

“Notice of Exclusive Control” means a notice delivered to the Securities
Intermediary by the Secured Party in accordance with Section 11(a) stating that
the Secured Party is exercising exclusive control over the Secured Accounts.

“Person” means any natural person or legal entity, including without limitation
any corporation, partnership, limited liability company, statutory or common law
trust, or governmental entity or unit.

“Pledgor” has the meaning specified in the Recitals.

“Principal Collection Account” has the meaning specified in Section 3(a).

“Proceedings” has the meaning specified in Section 12(b).

“Responsible Officer” means any officer within the corporate trust office of the
Securities Intermediary, including any director, vice president, assistant vice
president or associate, having direct responsibility for the administration of
this Agreement, who at the time shall be such officers, respectively, or to whom
any matter is referred because of his or her knowledge of and familiarity with
the particular subject, and in each case, having direct responsibility for the
administration of this transaction.

“Secured Accounts” has the meaning specified in Section 3(a).

“Secured Party” has the meaning specified in the Recitals.

“Securities Intermediary” has the meaning specified in the Recitals.

“Securities Intermediary Indemnity” has the meaning specified in Section 5(a).

 

-13-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

ARTICLE XIV

LIMITED RECOURSE; NO BANKRUPTCY PETITION

Section 14.     The obligations of the Pledgor are solely corporate obligations
of the Pledgor and no action shall be taken against the members or officers of
the Pledgor in connection with such obligations. The parties hereto agree that
they shall not institute against, or join any other Person in instituting
against the Pledgor, any bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceedings or other proceedings under U.S. federal or
state bankruptcy laws or any similar laws until at least one year and one day
after payment in full of the Advances. This Section 14 shall survive the
expiration or termination of this Agreement.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the date first
set forth above with effect from such date.

 

  Pledgor:     WISSAHICKON CREEK LLC     By:  

/s/ Gerald F. Stahlecker

      Name: Gerald F. Stahlecker       Title: Executive Vice President  

 

Signature Page to Securities Account Control Agreement



--------------------------------------------------------------------------------

  Secured Party:    

WELLS FARGO BANK, NATIONAL ASSOCIATION

    By:  

/s/ José M. Rodríguez

      Name: José M. Rodríguez       Title: Vice President  

 

Signature Page to Securities Account Control Agreement



--------------------------------------------------------------------------------

  Securities Intermediary:    

WELLS FARGO BANK, NATIONAL ASSOCIATION

    By:  

/s/ José M. Rodríguez

      Name: José M. Rodríguez       Title: Vice President  

 

Signature Page to Securities Account Control Agreement